Name: Commission Regulation (EC) No 2070/2001 of 23 October 2001 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/01 marketing years
 Type: Regulation
 Subject Matter: economic policy;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R2070Commission Regulation (EC) No 2070/2001 of 23 October 2001 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/01 marketing years Official Journal L 280 , 24/10/2001 P. 0003 - 0004Commission Regulation (EC) No 2070/2001of 23 October 2001amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/01 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(3), as amended by Regulation (EC) No 1513/2001, and in particular Article 2 thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(4), as last amended by Regulation (EC) No 1638/98, and in particular Article 19 thereof,Whereas:(1) Regulation (EC) No 1513/2001 amending Regulations No 136/66/EEC and (EC) No 1638/98 as regards the extension of the period of validity of the aid scheme and the quality strategy for olive oil extended application of the rules currently in force in the oils and fats sector to the end of the 2003/04 marketing year. As a result Commission Regulation (EC) No 2366/98(5), as last amended by Regulation (EC) No 648/2001(6), should be amended.(2) Article 15 of Regulation (EEC) No 2261/84 stipulates that where the checks on an approved mill do not confirm the figures in the stock records of that mill the Member State must determine the quantity of oil for which aid is to be given for each producer taking into account the olive yields and oil yields fixed in accordance with the standard method laid down in Article 18 thereof. In order that the eligible quantity reflects as closely as possible the actual production of the producers concerned, the Member State must also take account of other objective factors at the time of fixing that quantity. The number of olive trees in question, the yield fixed for the homogeneous zone concerned and a coefficient taking account of the difference, at national level, between the production resulting from the estimate of yields and the effective production fixed by the Commission in accordance with Article 17a(2) of Regulation (EEC) No 2261/84 constitute such criteria and must therefore be incorporated into the calculation of the eligible quantity.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2366/98 is amended as follows:1. In the title, the words "1998/1999, 1999/2000 and 2000/01 marketing years" are replaced by "1998/1999, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04 marketing years".2. In the second subparagraph of Article 14(1), the words "1998/1999, 1999/2000 and 2000/01 marketing years" are replaced by "1998/1999, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04 marketing years".3. The second subparagraph of Article 15(1) is replaced by the following: "However, without prejudice to any claims which the olive growers concerned might make against the mill, that quantity may not exceed either the quantity covered by each aid application submitted or the quantity obtained by multiplying:- the number of olive trees of the olive grower concerned by- the average yield for the homogeneous zone in which they are located and by- a coefficient representing the ratio between the production fixed for the Member State under Article 17a(2) of Regulation (EEC) No 2261/84 and the production obtained for that Member State by estimating the yields and the number of olive trees.The number of olive trees shall be determined in proportion to the quantity of oil concerned in the case where aid is requested for oil obtained from more than one mill."4. In Article 26(2), the words "1998/1999, 1999/2000 and 2000/01 marketing years" are replaced by "1998/1999, 1999/2000, 2000/01, 2001/02 and 2002/03 marketing years".5. In Article 28(2), "to 2002/03" is added after "2000/01".6. In the third subparagraph of Article 30(1), "20 % in 2000/01" is replaced by "20 % in 2000/01 to 2003/04".7. The final subparagraph of Article 32 is replaced by the following: "Before 1 January of the 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04 marketing years, producer Member States shall present a summary report of the number of checks carried out under Articles 28, 29 and 30, the number of cases where adjustment was required, with an indication of the information or quantities concerned, and the penalties imposed or under consideration, along with a brief assessment of the control arrangements set up and any difficulties encountered."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 210, 28.7.1998, p. 32.(4) OJ L 208, 3.8.1984, p. 3.(5) OJ L 293, 31.10.1998, p. 50.(6) OJ L 91, 31.3.2001, p. 45.